Mr. President, first
of all I would like to congratulate you on your
assumption of the important post of President of the
General Assembly at its fifty-ninth session. Let me also
21

pay tribute to His Excellency Mr. Julian Hunte for his
highly professional and fruitful work accomplished at
the helm of the General Assembly.
A year ago the Secretary-General stressed in this
Hall that the United Nations had reached a fork in the
road. This is still true today. We have a long list of
problems, but we do not have a clear vision of how to
deal with them. To choose the right way, to solve a
conflict between wishes and resources, between
desirable and achievable, we should concentrate on
priorities.
Let me outline Ukraine’s vision of the most
important issues on which the United Nations should
focus. The tragedy in the Russian city of Beslan and
other recent terrorist attacks leave no doubt that fight
against terrorism is truly the major priority. We express
our sympathy to the victims and strongly condemn
terrorism in all its forms and manifestations.
The underlying reason for terrorism is to create
chaos, to disrupt the global system of peace and
security established and promoted by our Organization.
Thus, we have to act collectively. We have to overcome
old prejudices and to establish a spirit of confidence
and a new culture of international cooperation, which
would embrace the whole spectrum of political, law
enforcement and security instruments.
Creation of a new and efficient system of
information exchange on terrorism will help prevent
new attacks and save priceless human lives. We
support the views expressed by previous speakers on
the need for a broader approach to address the complex
and interdependent nature of security. To prevent
terrorist acts and to eliminate the roots of terrorism, the
United Nations must promote better understanding, a
global rapprochement between various civilizations
and religions. There are universal values of peace and
security which are a cornerstone of our Organization
and which can serve as a basis for a new atmosphere of
tolerance in the world.
Ukraine, as a country actively participating in the
stabilization forces in Iraq, is concerned by the terrorist
insurgency and continuing violence there. Although the
situation in Iraq remains difficult, there are some
positive trends. Ukraine welcomes the transition of
power to the Iraqi people and the formation of the
interim government. It is important to ensure effective
implementation of the timetable for a comprehensive
political transition process in the country, particularly
through the holding of free and fair elections, with the
highest standards possible under the current
circumstances.
Security Council resolution 1546 (2004) clearly
envisages a central role for the United Nations in a
comprehensive political transition in the country and in
the reconstruction process. However, the Iraqi crisis
and the international fight against terrorism have
revealed the need to strengthen the United Nations as a
key instrument for safeguarding international peace
and security.
Institutional reform of the United Nations,
including the Security Council, which should become
truly representative and balanced, is an important task.
We understand the reasons behind the suggestions to
enlarge the Council in both its permanent and non-
permanent membership, and we are ready to carefully
consider relevant proposals. In this respect, Ukraine
attaches primary importance to the allocation of an
additional non-permanent seat to the Group of Eastern
European States.
But reform must not only involve some structural
changes. We should not have to embark on reform
every 20 years when a new balance of power emerges
in the international arena. Universal criteria and a
common understanding of threats and challenges are
necessary to ensure the effectiveness and efficiency of
our Organization in the twenty-first century.
We fully share the view expressed by the
Secretary-General at the beginning of the general
debate that the rule of law should be a priority both at
home and in international affairs. We look forward to
the outcome of the deliberations of the High-level
Panel on Threats, Challenges and Change. United
Nations authority should be increased, particularly
through its greater involvement in conflict prevention
and resolution. As President Leonid Kuchma of
Ukraine emphasized, conflict prevention should be
pivotal to the philosophy of United Nations work in the
new millennium.
In our region, frozen conflicts in Abkhazia, South
Ossetia, Nagorny-Karabakh and Transdnistria need to
be solved as soon as possible.
As one of the major contributors to United
Nations peacekeeping operations and the largest in
Europe, Ukraine is deeply concerned by the increasing
danger to the lives of peacekeeping personnel. We
22

stand for the universal application of the Convention
on the Safety of United Nations and Associated
Personnel and call upon all Member States to abide
strictly by its provisions.
The role of the United Nations in the field of non-
proliferation and disarmament should also be
strengthened. This year Ukraine will mark the tenth
anniversary of its accession to the Treaty on Non-
Proliferation of Nuclear Weapons. Its landmark
decision to eliminate the third largest nuclear arsenal
and to relinquish nuclear capability has significantly
enhanced the international non-proliferation regime
and global security. We hope that Ukraine’s positive
example will be followed by other countries that now
entertain the erroneous idea that they can protect their
security through access to nuclear weapons.
All achievements by the international community
may come to naught if our populations succumb to
HIV/AIDS. This disease has killed more people
annually than have all armed conflicts on the planet
added together. We highly appreciate the work carried
out by the United Nations, its specialized agencies and
by the Secretary-General personally to combat this
pandemic.
Ukraine supports the initiative to hold a high-
level meeting in June next year to review progress in
the implementation of the Declaration of Commitment
on HIV/AIDS. At the same time, we believe that
millions of our infected fellow citizens need concrete
action. We are convinced that HIV/AIDS poses a
fundamental challenge, not only to human health and
well-being, but also to the very security of our world.
In this regard, we attach particular significance to the
Organization’s declaration of a global emergency alert
in the fight against HIV/AIDS. The main focus must be
placed on prevention and treatment of the disease. As
Ukraine President Kuchma stressed last year at the
high-level meeting on HIV/AIDS, we need to elaborate
a clear system to encourage sponsorship of medical
projects as well as to expand the educational campaign
on preventing the pandemic.
In the same vein, a leading role should be played
by the mass media. Ukraine has launched an active
mass media campaign with the involvement of all
social groups, and we are ready to lead a regional
media movement in the prevention of HIV/AIDS.
Another pressing problem is trafficking in
persons, especially women and children. Ukraine
spares no effort in addressing this issue. This year
Ukraine became a party to the United Nations
Convention against Transnational Organized Crime and
its two Optional Protocols. However, tackling those
issues requires a comprehensive approach and the close
cooperation of the international community. We need
to create a truly functioning and efficient mechanism to
combine the efforts of the countries of origin, transit
and destination.
Effective strategies to combat human trafficking
should be based on both law enforcement measures and
improvement of the economic and social conditions of
potential victims. Ukraine welcomes the appointment
of the Commission on Human Rights Special
Rapporteur on trafficking in persons, especially in
women and children, and stands ready to render every
support in implementing the respective mandates.
Last year the world observed the seventieth
anniversary of the horrible genocidal famine, which
took the lives of over 7 million Ukrainian people.
Taking this opportunity I wish once again to express
our gratitude to all States that signed the joint
statement on the seventieth anniversary of the great
famine of 1932-1933 in Ukraine — Holodomor — or
whose parliaments adopted acts of condemnation and
sympathy, and to all organizations and individuals that
took part in the events to honour the victims of the
great famine.
The international community must thoroughly
study that phenomenon in order to prevent its
recurrence. We hope that the newly appointed Special
Adviser to the Secretary-General on the Prevention of
Genocide will also duly focus on this issue.
Almost two decades have passed since Ukraine
was struck by another tragedy — the Chernobyl
disaster. Ukraine together with other interested
delegations put forth an initiative to hold, within the
framework of the sixtieth session of United Nations
General Assembly in spring 2006, a special plenary
meeting to commemorate the victims of the Chernobyl
disaster.
Ukraine has fulfilled its commitments related to
the closure of the Chernobyl nuclear power plant. What
needs to be done today is to construct a new safe
confinement. We expect that funds for this purpose
promised by the Group of Seven in 1995 will be fully
provided.
23

Chernobyl remains a searing wound, which
proves every day how fragile our world is and how
easily nature can be damaged. No one should doubt our
commitment to the preservation of our environment.
That is why Ukraine is so sensitive to environmental
protection, whether it concerns building of roads,
construction of new power plants or the reopening of a
navigable waterway.
It was fashionable some years ago to criticize the
United Nations for its inability to solve the most
important problems. Today we all come to this
Assembly with the ever-stronger conviction that there
is no alternative to our Organization.
I am confident that despite all obstacles and
doubts of the past, we can act for the attainment of the
United Nations goals that are common to all of us. We
can act swiftly, collectively and with a vision.